UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6719



TERRENCE BOUDREAU,

                                             Petitioner - Appellant,

          versus


MARK JARVIS; NATHAN RICE; MICHAEL F. EASLEY,
Attorney General of North Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-83-30-5-BO)


Submitted:   September 25, 1997           Decided:   October 21, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terrence Boudreau, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his belated motion for reconsideration of the denial of his peti-

tion filed under 28 U.S.C. § 2254 (1994) (current version at 28

U.S.C.A. 2254 (West 1994 & Supp. 1997)), and seeks authorization to

have transcripts prepared at government expense. We have reviewed
the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to

appeal and a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Boudreau v. Jarvis, No. CA-83-
30-5-BO (E.D.N.C. May 9, 1997). Because Appellant has not demon-

strated a particularized need, we deny his request to have tran-

scripts prepared at government expense. See 28 U.S.C. § 753(f)

(1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2